Citation Nr: 1146398	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial disability rating for tinnitus in excess of 10 percent, on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, in light of Rice, the Board has included the TDIU issue on the title page. 

The issues of entitlement to an extraschedular disability rating in excess of 10 percent for tinnitus and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is rated as 10 percent rating disabling, the maximum rating authorized under Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

There is no schedular basis for the assignment of an evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, §4.87, DC 6260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that VA's duties to notify and assist are not applicable in this instance because, as discussed below, the application of the law to the undisputed facts is dispositive of the appeal.  The provisions regarding notice and VA's duty to assist a Veteran have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran has requested a higher rating for his service-connected bilateral tinnitus.  The RO denied the Veteran's request because under 38 C.F.R. § 4.87, DC 6260, there is no provision for the assignment of a rating in excess of 10 percent for tinnitus, nor any provision allowing separate 10 percent ratings for tinnitus of each ear.  The Veteran appealed this decision to the Board.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit concluded that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, DC 6260, limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

In this case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon which to award a schedular increase, to include a separate schedular rating for tinnitus in each ear, the Veteran's appeal on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial schedular disability rating in excess of 10 percent for tinnitus is denied.



REMAND

The Veteran seeks a higher initial rating for tinnitus on an extraschedular basis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

According to the Veteran, his service-connected tinnitus disability precludes employment and is of such severity that it causes a significant interference with his daily functioning beyond that which is contemplated by the maximum schedular rating allowed.  The Board finds that the report of occupational impairment and debilitating tinnitus symptoms are factors that are not contemplated by the rating criteria.  The Board finds that these factors are exceptional, and may render application of the regular schedular criteria impractical in this case.  Thus, the Board is remanding this issue to the RO for submission to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.  

As noted in the introduction, the issue of entitlement to a TDIU is part of the Veteran's tinnitus claim.  See Rice.  In addition, the Board notes that in statements submitted in January and June 2009, the Veteran indicated that his service-connected tinnitus impaired his psychological health, which the Board interprets as raising an informal claim of service connection for psychiatric disability secondary to tinnitus.  Although the Board generally refers this raised claim to the RO for its initial adjudication, here the pending informal claim of service connection for psychiatric disability is inextricably intertwined with his TDIU claim.  As such, these issues are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a claim of service connection for psychiatric disability, to include on a secondary basis, and to a TDIU.  

2.  Contact the Veteran and request that he identify all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  All development efforts must be in writing and associated with the claims file.

3.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his occupational and daily functional impairment caused by tinnitus symptoms as well as relating to his psychiatric disability.  He should be provided an appropriate amount of time to submit this lay evidence.  Also, invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature, onset and etiology of any psychiatric disability found to be present.  The claims folder must be made available and reviewed by the examiner.  The examiner should diagnose all psychiatric disabilities found to be present and opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to service or was caused or aggravated by his service-connected tinnitus.  

All findings and conclusions must be set forth in a legible report.

5.  Afford the Veteran an appropriate VA examination to determine whether he is able to work due to his service-connected disabilities.  The examiner must evaluate and discuss the effect of the Veteran's service-connected tinnitus and hearing loss disabilities, both individually and in the aggregate, on his employability, and if service connection is warranted for psychiatric disability, to include the aggregate impact of all three conditions.  The examiner must opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings and conclusions must be set forth in a legible report.

6.  After associating any pertinent records with the claims folder, submit the issue of entitlement to an increased evaluation for tinnitus to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.   

7.  Adjudicate the Veteran's psychiatric disability claim and then readjudicate whether a higher rating is warranted for the Veteran's tinnitus, to include the issue of entitlement to TDIU.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


